        Case 8:17-cv-00361-TDC Document 260 Filed 10/12/18 Page 1 of 8



                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND
                               SOUTHERN DIVISION


INTERNATIONAL REFUGEE ASSISTANCE
PROJECT, et al.,

                    Plaintiffs,
                                                Civil Action No.: 17-cv-361
v.
                                                       Judge Chuang
DONALD J. TRUMP, in his official capacity as
President of the United States, et al.

               Defendants.
IRANIAN ALLIANCES ACROSS BORDERS,
et al.,

                    Plaintiffs,
                                               Civil Action No.: 17-CV-2921
v.
                                                       Judge Chuang
DONALD J. TRUMP, in his official capacity as
President of the United States, et al.

                    Defendants.

EBLAL ZAKZOK, et al.,

                    Plaintiffs,
                                               Civil Action No.: 17-CV-2969
v.
                                                       Judge Chuang
DONALD J. TRUMP, in his official capacity as
President of the United States, et al.,

                    Defendants.


 JOINT MOTION FOR LEAVE TO AMEND AND SUPPLEMENT IAAB AND ZAKZOK
        COMPLAINTS AND FOR ENTRY OF A BRIEFING SCHEDULE
         Case 8:17-cv-00361-TDC Document 260 Filed 10/12/18 Page 2 of 8



       1.      Plaintiffs in these three cases challenge Presidential Proclamation No. 9645, “En-

hancing Vetting Capabilities and Processes for Detecting Attempted Entry Into the United States

by Terrorists or Other Public-Safety Threats.” In October 2017, this Court enjoined enforcement

of the Proclamation on the grounds that it likely violated the Establishment Clause of the First

Amendment, and the en banc Fourth Circuit affirmed that ruling. See Int’l Refugee Assistance

Project (“IRAP”) v. Trump, 265 F. Supp. 3d 570 (D. Md. 2017), aff’d, 883 F.3d 233 (4th Cir.

2018) (en banc). The Supreme Court vacated the Fourth Circuit’s decision and remanded for fur-

ther consideration in light of Trump v. Hawaii, 138 S. Ct. 2392 (2018). See Trump v. IRAP, 138

S. Ct. 2710 (2018). The Fourth Circuit recently remanded the case to this Court for further pro-

ceedings. See IRAP v. Trump, No. 17-2231, 2018 WL 4760908, at *1 (4th Cir. Oct. 2, 2018).

Plaintiffs now seek to litigate their claims on the merits.

       2.      The Government has informed Plaintiffs that, as the next step in litigating the merits

of Plaintiffs’ claims, the Government intends to file a motion to dismiss Plaintiffs’ claims. Before

that motion is filed, however, the IAAB and Zakzok Plaintiffs request permission to file amended

complaints. 1 The Government has consented to that request.

       3.      If the proposed amended complaints were governed solely by Federal Rule of Civil

Procedure 15(a), Plaintiffs could file the amended complaints without leave of Court based on the

Government’s consent. See Fed. R. Civ. P. 15(a)(2). But some of the proposed revisions may be

governed by Rule 15(d), which addresses supplemental pleadings. See Fed. R. Civ. P. 15(d). Ra-

ther than litigate whether a particular revision is properly deemed an amendment under Rule 15(a)




1
  The IRAP Plaintiffs do not seek leave to amend their complaint. They seek relief on their
claims as pleaded in their Second Amended Complaint, filed on October 5, 2017.

                                                  1
         Case 8:17-cv-00361-TDC Document 260 Filed 10/12/18 Page 3 of 8



or a supplement under Rule 15(d), Plaintiffs seek to moot the issue by obtaining leave of Court to

file their amended complaints.

       4.      Under Rule 15(a), leave to amend a pleading should be “freely give[n] . . . when

justice so requires.” Fed. R. Civ. P. 15(a)(2). Leave to amend should be granted “[i]n the absence

of any apparent or declared reason—such as undue delay, bad faith or dilatory motive on the part

of the movant, repeated failure to cure deficiencies by amendments previously allowed, undue

prejudice to the opposing party by virtue of allowance of the amendment, futility of the amend-

ment, etc.” Foman v. Davis, 371 U.S. 178, 182 (1962). This lenient standard also applies to

requests to supplement a pleading under Rule 15(d). See Franks v. Ross, 313 F.3d 184, 198 (4th

Cir. 2002). Under these standards, granting the IAAB and Zakzok Plaintiffs’ requests for leave to

amend and/or supplement their complaints is appropriate here, and the Government consents to

Plaintiffs’ requested relief in these circumstances. The primary change in both proposed amended

complaints is the inclusion of additional allegations in support of Plaintiffs’ claims. See, e.g. Ex.

A (IAAB Proposed Second Am. Compl.) ¶¶ 68–82; Ex. B (Zakzok Proposed First Am. Compl.)

¶¶ 20, 45, 52–54. 2 The proposed amended complaints also address developments in the case since

the current operative complaints were filed, including by updating the status of visa applications

for certain Plaintiffs’ relatives. See, e.g., Ex. A ¶¶ 16, 83–85; Ex. B ¶¶ 76–81. 3 The Court should

thus grant leave to file amended complaints in IAAB and Zakzok.

       5.      As noted above, the Government intends to file a motion to dismiss to claims in

IRAP, IAAB, and Zakzok. The Plaintiffs in the three cases consent to the Government filing a


2
 In accordance with D. Md. Local Rule 6(b), redline versions of both complaints are attached as
Exhibits C and D to this motion.
3
  The IAAB proposed Second Amended Complaint also removes Jane Doe #4 as a plaintiff and
removes statutory claims under the Immigration and Nationality Act. See IAAB First Am.
Compl. ¶¶ 15, 75–82.

                                                 2
         Case 8:17-cv-00361-TDC Document 260 Filed 10/12/18 Page 4 of 8



single motion addressing all three cases, and the Plaintiffs agree to file a consolidated opposition

brief. The consolidated briefs will all abide by the page limitations set forth in Local Rule 105.3.

       6.       The parties, having already conferred, respectfully request that the Court dispense

with the requirement of filing a “Notice of Intent to File a Motion” in connection with the Gov-

ernment’s upcoming motion to dismiss. Additionally, the parties have further agreed upon and

respectfully request entry of the following briefing schedule:

            Government’s Motion to Dismiss           November 5, 2018

            Plaintiffs’ Joint Opposition             December 3, 2018

            Government’s Reply                       December 21, 2018

       7.       Plaintiffs also respectfully request that the Court schedule oral argument on the

motion at the earliest possible date.

                                           CONCLUSION

       For the foregoing reasons, the Court should (1) dispense with the requirement to file a

“Notice of Intent to File a Motion”; (2) grant leave to file amended complaints in IAAB and Zakzok;

and (3) enter a briefing schedule with the parties’ agreed-upon deadlines for the Government’s

motion to dismiss.



 Dated: October 12, 2018
                                                     Respectfully submitted,

                                                     ___________/s/_________
 Johnathan Smith*                                    Mark H. Lynch (Bar # 12560)
 Sirine Shebaya (Bar # 07191)                        Mark W. Mosier*
 MUSLIM ADVOCATES                                    Karun Tilak*
 P.O. Box 66408                                      Marianne F. Kies (Bar # 18606)
 Washington, D.C. 20035                              COVINGTON & BURLING LLP
 Tel: (202) 897-2622                                 One City Center
 Fax: (415) 765-1774                                 850 10th Street, NW
 johnathan@muslimadvocates.org                       Washington, D.C. 20001
 sirine@muslimadvocates.org                          Tel: (202) 662-6000
                                                 3
      Case 8:17-cv-00361-TDC Document 260 Filed 10/12/18 Page 5 of 8



                                 Fax: (202) 662-6302
Richard B. Katskee (Bar # 27636) mlynch@cov.com
AMERICANS UNITED FOR SEPARATION mmosier@cov.com
OF CHURCH AND STATE              ktilak@cov.com
1310 L St. NW, Ste. 200          mkies@cov.com
Washington, D.C. 20005
Tel: (202) 466-3234              Kathryn E. Cahoy*
Fax: (202) 466-3353              COVINGTON & BURLING LLP
katskee@au.org                   333 Twin Dolphin Dr., Suite 700
                                 Redwood Shores, CA 94065
                                 Tel: (650) 632-4735
                                 Fax: (650) 632-4800
                                 kcahoy@cov.com

                                        * Admitted pro hac vice

                                        Counsel for IAAB Plaintiffs




                                    4
         Case 8:17-cv-00361-TDC Document 260 Filed 10/12/18 Page 6 of 8



                                           ___________/s/_________
 Faiza Patel*                              Charles E. Davidow (Bar # 06516)
 Brennan Center for Justice                Paul, Weiss, Rifkind, Wharton &
 at NYU School of Law                      Garrison LLP
 120 Broadway, Suite 1750                  2001 K Street NW
 New York, NY 10271                        Washington, DC 20006-1047
 Tel.: (646) 292-8335                      Tel.: (202) 223-7300
 Fax: (212) 463-7308                       Fax: (202) 223-7420
 faiza.patel@nyu.com                       cdavidow@paulweiss.com
 michael.price@nyu.com
                                           Robert A. Atkins*
 Jethro Eisenstein*                        Liza Velazquez *
 Profeta & Eisenstein                      Andrew J. Ehrlich*
 45 Broadway, Suite 2200                   Steven C. Herzog*
 New York, New York 10006                  Paul, Weiss, Rifkind, Wharton &
 Tel.: (212) 577-6500                      Garrison LLP
 Fax: (212) 577-6702                       1285 Avenue of the Americas
 jethro19@gmail.com                        New York, NY 10019-6064
                                           Tel.: (212) 373-3000
 Lena F. Masri                             Fax: (212) 757-3990
 Gadeir Abbas†                             ratkins@paulweiss.com
 Council on American-Islamic               lvelazquez@paulweiss.com
 Relations (CAIR)                          aehrlich@paulweiss.com
 453 New Jersey Avenue SE                  sherzog@paulweiss.com
 Washington, D.C. 20003
 Tel.: (202) 488-8787
 Fax: (202) 488-0833
 lmasri@cair.com
 gabbas@cair.com                           * Admitted pro hac vice

                                           Counsel for Zakzok Plaintiffs

† Licensed in VA; not in DC
Practice limited to federal matters




                                                        /s/
  Karen C. Tumlin*                         Omar C. Jadwat*
  Nicholas Espíritu*                       Lee Gelernt*
  Melissa S. Keaney*                       Hina Shamsi*
  Esther Sung*                             Hugh Handeyside*
  National Immigration Law Center          David Hausman*
  3450 Wilshire Boulevard, # 108-62        American Civil Liberties Union
  Los Angeles, CA 90010                    Foundation
  Tel: (213) 639-3900                      125 Broad Street, 18th Floor

                                       5
      Case 8:17-cv-00361-TDC Document 260 Filed 10/12/18 Page 7 of 8



Fax: (213) 639-3911                            New York, NY 10004
tumlin@nilc.org                                Tel: (212) 549-2600
espiritu@nilc.org                              Fax: (212) 549-2654
keaney@nilc.org                                ojadwat@aclu.org
sung@nilc.org                                  lgelernt@aclu.org
                                               hshamsi@aclu.org
Justin B. Cox (Bar No. 17550)                  hhandeyside@aclu.org
International Refugee Assistance Project       dhausman@aclu.org
PO Box 170208
Atlanta, GA 30317                              Cecillia D. Wang*
Tel: (678) 404-9119                            Cody H. Wofsy*
Fax: (212) 533-4598                            Spencer E. Amdur*
jcox@refugeerights.org                         American Civil Liberties Union
                                               Foundation
Mariko Hirose*                                 39 Drumm Street
Linda Evarts*                                  San Francisco, CA 94111
Kathryn Claire Meyer*                          Tel: (415) 343-0770
International Refugee Assistance Project       Fax: (415) 395-0950
40 Rector Street, 9th Floor                    cwang@aclu.org
New York, New York 10006                       cwofsy@aclu.org
Tel: (646) 459-3044                            samdur@aclu.org
Fax: (212) 533-4598
mhirose@refugeerights.org                      David Cole*
levarts@refugeerights.org                      Daniel Mach*
kmeyer@refugeerights.org                       Heather L. Weaver*
                                               American Civil Liberties Union
                                               Foundation
                                               915 15th Street NW
                                               Washington, DC 20005
                                               Tel: (202) 675-2330
                                               Fax: (202) 457-0805
                                               dcole@aclu.org
                                               dmach@aclu.org
                                               hweaver@aclu.org

                                               David Rocah (Bar No. 27315)
                                               Deborah A. Jeon (Bar No. 06905)
                                               Sonia Kumar (Bar No. 07196)
                                               Nicholas Taichi Steiner (Bar No.
                                               19670)
                                               American Civil Liberties Union
                                               Foundation of Maryland
                                               3600 Clipper Mill Road, Suite 350
                                               Baltimore, MD 21211
                                               Tel: (410) 889-8555
                                               Fax: (410) 366-7838

                                           6
Case 8:17-cv-00361-TDC Document 260 Filed 10/12/18 Page 8 of 8



                                  jeon@aclu-md.org
                                  rocah@aclu-md.org
                                  kumar@aclu-md.org
                                  steiner@aclu-md.org

                                  * Admitted pro hac vice

                                  Counsel for IRAP Plaintiffs




                            JOSEPH H. HUNT
                            Assistant Attorney General

                            HASHIM M. MOOPPAN
                            Deputy Assistant Attorney General

                            ROBERT K. HUR
                            United States Attorney

                            JENNIFER D. RICKETTS
                            Director, Federal Programs Branch

                            JOHN R. TYLER
                            Assistant Director, Federal Programs Branch

                            /s/ Daniel Schwei
                            DANIEL SCHWEI (Bar No. 96100)
                            MICHELLE R. BENNETT (Bar No. 806456)
                            Senior Trial Counsel
                            United States Department of Justice
                            Civil Division, Federal Programs Branch
                            1100 L Street NW
                            Washington DC 20005
                            Tel: (202) 305-8693
                            Fax: (202) 616-8470
                            E-mail: daniel.s.schwei@usdoj.gov

                            Counsel for Defendant




                              7
